IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SYLVESTER SIMS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4310

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 21, 2014.

An appeal from an order of the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Bruce A. Miller, Public Defender, and Marshawn Griffin, Assistant Public
Defender, Pensacola, for Appellant.

No appearance for Appellee.


PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order of

September 18, 2014, the Court has determined that the appeal is untimely.

Accordingly, the appeal is dismissed.      The dismissal is without prejudice to

appellant filing a petition for belated appeal pursuant to Florida Rule of Appellate

Procedure 9.141(c).

WOLF, BENTON, and MAKAR, JJ., CONCUR.